As filed with the Securities and Exchange Commission on August 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act file number: 811-21715 NEUBERGER BERMAN ALTERNATIVE FUNDS (Exact Name of the Registrant as Specified in Charter) 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer and President Neuberger Berman Alternative Funds c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: October 31, 2012 Date of reporting period: July 1, 2011 to June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31, of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended, June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4).The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained on Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden of the Secretary, Securities and Exchange Commission, treet, NE, Washington DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Proxy Voting Record. Neuberger Berman Absolute Return Multi-Manager Fund There were no matters relating to a portfolio security considered at any shareholder meeting held from July 1, 2011 to June 30, 2012 with respect to which the Fund was entitled to vote. Neuberger Berman Risk Balanced Commodity Strategy Fund The fund was not operational during the period from July 1, 2011 to June 30, 2012. Neuberger Berman Global Allocation Fund 07/01/2011 - 06/30/2012 Acco Brands Corporation Ticker Security ID: Meeting Date Meeting Status ABD CUSIP 00081T108 04/23/2012 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Acquisition Mgmt For For For 2 Amendment to the 2011 Incentive Plan Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For Acco Brands Corporation Ticker Security ID: Meeting Date Meeting Status ABD CUSIP 00081T108 05/15/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Bayly Mgmt For For For Elect Kathleen Dvorak Mgmt For For For Elect G. Thomas Hargrove Mgmt For For For Elect Robert Jenkins Mgmt For For For Elect Robert Keller Mgmt For For For Elect Thomas Kroeger Mgmt For For For Elect Michael Norkus Mgmt For For For Elect Sheila Talton Mgmt For For For Elect Norman Wesley Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Transaction of Other Business Mgmt N/A Against N/A Advance America, Cash Advance Centers, Inc Ticker Security ID: Meeting Date Meeting Status AEA CUSIP 00739W107 04/20/2012 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Acquisition Mgmt For For For 2 Advisory Vote on Golden Parachutes Mgmt For Against Against 3 Right to Adjourn Meeting Mgmt For For For Alon USA Energy, Inc. Ticker Security ID: Meeting Date Meeting Status ALJ CUSIP 020520102 05/01/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Wiessman Mgmt For Withhold Against Elect Boaz Biran Mgmt For For For Elect Ron Haddock Mgmt For For For Elect Itzhak Bader Mgmt For Withhold Against Elect Jeff Morris Mgmt For For For Elect Yeshayahu Pery Mgmt For For For Elect Zalman Segal Mgmt For For For Elect Avraham Shochat Mgmt For For For Elect Shlomo Even Mgmt For For For 2 Increase of Authorized Common and Preferred Stock Mgmt For Against Against 3 Amendment to the 2005 Incentive Compensation Plan Mgmt For For For 4 Issuance of Common Stock Upon Conversion of, or as Dividend Payments on, Series B Convertible Preferred Stock Mgmt For For For 5 Issuance of Common Stock in Exchange for Shares of Non-voting Common Stock Mgmt For For For 6 Ratification of Auditor Mgmt For For For American Equity Investment Life Holding Company Ticker Security ID: Meeting Date Meeting Status AEL CUSIP 025676206 06/07/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Mulcahy Mgmt For For For Elect David Noble Mgmt For Withhold Against Elect A.J. Strickland III Mgmt For For For Elect Wendy Waugaman Mgmt For For For Elect Harley Whitfield, Sr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For Ameristar Casinos, Inc. Ticker Security ID: Meeting Date Meeting Status ASCA CUSIP 03070Q101 06/13/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Steinbauer Mgmt For Withhold Against Elect Leslie Nathanson Juris Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Re-Approval of Performance-Based Annual Bonus Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For ARCS Company Limited Ticker Security ID: Meeting Date Meeting Status CINSJ0195H107 09/07/2011 Voted Meeting Type Country of Trade Special Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Merger/Acquisition (APPROVAL OF SHARE EXCHANGE AGREEMENT WITH UNIVERSAL CO., LTD.) Mgmt For For For 3 Amendments to Articles Mgmt For Against Against 4 Elect Kohichi Miura Mgmt For For For 5 Elect Tetsuo Takenaga Mgmt For For For 6 Directors' Fees Mgmt For For For Arnest One Corp. Ticker Security ID: Meeting Date Meeting Status CINS J0197M104 06/26/2012 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Yohichi Nishikawa Mgmt For Against Against 2 Elect Kazuhiro Satoh Mgmt For For For 3 Elect ShigeyukiMatsubayashi Mgmt For For For 4 Elect Tadayasu Ogawa Mgmt For For For 5 Elect Tateo Miyao Mgmt For For For 6 Bonus Mgmt For For For Assured Guaranty Ltd. Ticker Security ID: Meeting Date Meeting Status AGO CUSIP G0585R106 05/09/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Francisco Borges Mgmt For Withhold Against Elect Stephen Cozen Mgmt For For For Elect Patrick Kenny Mgmt For Withhold Against Elect Donald Layton Mgmt For Withhold Against Elect Robin Monro-Davies Mgmt For Withhold Against Elect Michael O'Kane Mgmt For Withhold Against Elect Wilbur Ross, Jr. Mgmt For Withhold Against Elect Walter Scott Mgmt For For For Elect Howard W. Albert Mgmt For For For Elect Robert A. Bailenson Mgmt For For For Elect Russell B. Brewer II Mgmt For For For Elect Gary Burnet Mgmt For For For Elect Dominic J. Frederico Mgmt For For For Elect James M. Michener Mgmt For For For Elect Robert B. Mills Mgmt For For For Elect Kevin Pearson Mgmt For For For 2 Advisory Vote on ExecutiveCompensation Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For 4 Ratification of Auditor for the Company's Subsidiary Mgmt For For For Banco Latinoamericano de Comercio Exterior S.A. Ticker Security ID: Meeting Date Meeting Status BLX CUSIP P16994132 04/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Appointment of Auditor Mgmt For For For Elect Guillermo Guemez Garcia Mgmt For For For Elect Gonzalo Menendez Duque Mgmt For For For Elect Jaime Rivera Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For Bobst Group SA Ticker Security ID: Meeting Date Meeting Status BOB CINS H0932T101 04/26/2012 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Ratification of Board Acts Mgmt For TNA N/A 5 Allocation of Profits/Dividends Mgmt For TNA N/A 6 Elect Hans Widmer Mgmt For TNA N/A 7 Elect Michael Garrett Mgmt For TNA N/A 8 Elect Alain Guttmann Mgmt For TNA N/A 9 Appointment of Auditor Mgmt For TNA N/A 10 Change of Corporate Headquarters Mgmt For TNA N/A 11 Transaction of Other Business Mgmt For TNA N/A Brit Insurance Holdings N.V. Ticker Security ID: Meeting Date Meeting Status BRE CINS N1649X115 05/10/2012 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 That the audited annual accounts of the Company for the year ended 31 December 2011 be adopted Mgmt N/A For N/A 2 That the Company s distributable profits will be allocated to the retainedearnings Mgmt N/A For N/A 3 That the Directors who were in office during the year 2011 be discharged from liability in respect of their management during the year 2011 Mgmt N/A For N/A 4 That Ernst & Young Accountants LIP be appointed as auditor of the Company, to hold office until the conclusion of the next general meeting at whichtheannual accounts are laid before the Company Mgmt N/A For N/A 5 That the Board be authorised to determine the auditor s fees Mgmt N/A For N/A Brit Insurance Holdings N.V. Ticker Security ID: Meeting Date Meeting Status BRE CINS N1649X115 10/27/2011 Voted Meeting Type Country of Trade Special Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Appointment of Mark Cloutier as a Director of theBoard Mgmt N/A For N/A 3 Appointment of Scott Egan as a Director of the Board Mgmt N/A For N/A Buckeye Technologies Inc. Ticker Security ID: Meeting Date Meeting Status BKI CUSIP 118255108 11/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Bryan Mgmt For For For Elect R. Howard Cannon Mgmt For For For Elect Katherine Buckman Gibson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 At Risk Incentive Compensation Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Carmat SA Ticker Security ID: Meeting Date Meeting Status ALCAR CINS F1451Z108 04/26/2012 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports; Ratification of Board, Approval of Non Tax-Deductible Expenses Mgmt For For For 5 Allocation of Losses Mgmt For For For 6 Approve regulated agreements and undertakings Mgmt For Abstain Against 7 Authority to Repurchase Shares Mgmt For Against Against 8 Authorization of Legal Formalities for Ordinary Items Mgmt For For For 9 Authority to Grant Warrants Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights; Authority to Issue Debt Mgmt For For For 11 Employee Stock Purchase Plan Mgmt For For For 12 Authorization of Legal Formalities for Extraordinary Items Mgmt For For For 13 Non-Voting Meeting Note N/A N/A N/A N/A Celestica Inc. Ticker Security ID: Meeting Date Meeting Status CLS CUSIP 15101Q108 04/24/2012 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dan DiMaggio Mgmt For For For Elect William Etherington Mgmt For For For Elect Laurette Koellner Mgmt For For For Elect Craig Muhlhauser Mgmt For For For Elect Joseph Natale Mgmt For For For Elect Eamon Ryan Mgmt For For For Elect Gerald Schwartz Mgmt For For For Elect Michael Wilson Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For CNO Financial Group, Inc. Ticker Security ID: Meeting Date Meeting Status CNO CUSIP 12621E103 05/09/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edward Bonach Mgmt For For For 2 Elect Ellyn Brown Mgmt For For For 3 Elect Robert Greving Mgmt For For For 4 Elect R. Keith Long Mgmt For For For 5 Elect Charles Murphy Mgmt For For For 6 Elect Neal Schneider Mgmt For For For 7 Elect Frederick Sievert Mgmt For For For 8 Elect Michael Tokarz Mgmt For For For 9 Elect John Turner Mgmt For For For 10 Amended and Restated Section 382 of ShareholdersRights Plan Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For Cocokara Fine Holdings Inc. Ticker Security ID: Meeting Date Meeting Status CINS J0845T105 06/27/2012 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Elect Masashi Hisamatsu Mgmt For Against Against 4 Elect Atsushi Tsukamoto Mgmt For For For 5 Elect Ichiroh Ishibashi Mgmt For For For 6 Elect Kiyoshi Uedda Mgmt For For For 7 Elect Kaoru Hashizume Mgmt For For For 8 Elect Shunji Uehara Mgmt For For For 9 Elect Kazuo Hamano Mgmt For For For 10 Elect Makoto Kitayama Mgmt For For For 11 Elect Taizoh Furumatsu Mgmt For For For 12 Elect Masato Saitoh Mgmt For Against Against 13 Elect Yasuhiro Ohtani Mgmt For Against Against 14 Elect Osamu Nagai as Alternate Statutory Auditor Mgmt For Against Against Cogeco Cable Inc. Ticker Security ID: Meeting Date Meeting Status CCA CUSIP 19238V105 01/26/2012 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Audet Mgmt For For For Elect William Cooper Mgmt For For For Elect Patricia Curadeau-Grou Mgmt For For For Elect L.G. Serge Gadbois Mgmt For For For Elect Claude Garcia Mgmt For For For Elect Harry King Mgmt For For For Elect David McAusland Mgmt For For For Elect Jan Peeters Mgmt For For For Elect Carole Salomon Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For COSMOS Pharmaceutical Corporation Ticker Security ID: Meeting Date Meeting Status CINS J08959108 08/25/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Masateru Uno Mgmt For For For 3 Elect Yukihiro Ono Mgmt For For For 4 Elect Noriko Uno Mgmt For For For 5 Elect Yoshikazu Kawasaki Mgmt For For For 6 Elect Hideshi Okugawa Mgmt For For For Create SD Holdings Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J09178104 08/26/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Elect Hisao Yamamoto Mgmt For For For 4 Elect Tetsushiroh Wakao Mgmt For For For 5 Elect Itsuko Yamamoto Mgmt For For For 6 Elect Osamu Saitoh Mgmt For For For 7 Elect Shigeto Nakaura Mgmt For For For 8 Elect Hitoshi Takagi Mgmt For For For 9 Elect Taizoh Hirose Mgmt For For For 10 Elect Nobuaki Kasagawa Mgmt For For For 11 Elect Yutaka Eguchi Mgmt For For For 12 Election of Alternate Statutory Auditor(s) Mgmt For For For Daikyo Inc Ticker Security ID: Meeting Date Meeting Status CINS J10164119 06/21/2012 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Yoshiyuki Yoshizumi Mgmt For For For 3 Elect Akira Yamaguchi Mgmt For For For 4 Elect Tsukasa Kimura Mgmt For For For 5 Elect Satoru Masuda Mgmt For For For 6 Elect Teruo Ozaki Mgmt For For For 7 Elect Akira Miyahara Mgmt For For For 8 Elect Hiroaki Nishina Mgmt For Against Against 9 Elect Tohru Hambayashi Mgmt For For For De' Longhi S.p.A. Ticker Security ID: Meeting Date Meeting Status DLG CINS T3508H102 10/11/2011 Voted Meeting Type Country of Trade Special Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve partial spin-off of company Mgmt For For For Dr. Ci: Labo Co., Ltd. Ticker Security ID: Meeting Date Meeting Status CINS J12459103 10/20/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Elect Tomomi Ishihara Mgmt For For For 4 Elect Yoshinori Shirono Mgmt For Against Against 5 Elect Satoshi Kamito Mgmt For For For 6 Elect Hiroyuki Kosugi Mgmt For For For 7 Elect Hironori Suzuki Mgmt For For For 8 Election of Alternate Statutory Auditor(s) Mgmt For For For Dynavax Technologies Corporation Ticker Security ID: Meeting Date Meeting Status DVAX CUSIP 268158102 05/30/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Arnold Oronsky Mgmt For Withhold Against Elect Francis Cano Mgmt For For For Elect Peggy Phillips Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For Against Against Fenner plc Ticker Security ID: Meeting Date Meeting Status FENR CINS G33656102 01/11/2012 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Mark Abrahams Mgmt For For For 5 Elect Richard Perry Mgmt For For For 6 Elect David Buttfield Mgmt For For For 7 Elect John Sheldrick Mgmt For For For 8 Elect Alan Wood Mgmt For For For 9 Elect Nick Hobson Mgmt For For For 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 Authority to Issue Shares w/Preemptive Rights Mgmt For For For 13 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Set General Meeting Notice Period at 14 Days Mgmt For Against Against 16 Adoption of New Articles Mgmt For For For 17 Non-Voting Meeting Note N/A N/A N/A N/A Flotek Industries, Inc. Ticker Security ID: Meeting Date Meeting Status FTK CUSIP 343389102 05/18/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Chisholm Mgmt For For For Elect L. Melvin Cooper Mgmt For For For Elect Kenneth Hern Mgmt For Withhold Against Elect L.V. McGuire Mgmt For Withhold Against Elect John Reiland Mgmt For Withhold Against Elect Richard Wilson Mgmt For Withhold Against 2 2012 Employee Stock Purchase Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Gem Diamonds Limited Ticker Security ID: Meeting Date Meeting Status GEMD CINS G37959106 06/12/2012 Voted Meeting Type Country of Trade Annual Virgin Islands (British) Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Appointment of Auditor Mgmt For For For 4 Authority to Set Auditor's Fees Mgmt For For For 5 Elect Clifford Elphick Mgmt For For For 6 Elect Gavin Beevers Mgmt For For For 7 Elect Dave Elzas Mgmt For For For 8 Elect Mike Salamon Mgmt For For For 9 Elect Richard Williams Mgmt For For For 10 Elect Alan Ashworth Mgmt For For For 11 Elect Kevin Burford Mgmt For For For 12 Elect Glenn Turner Mgmt For For For 13 Elect Roger Davis Mgmt For Against Against 14 Authority to Issue Shares w/Preemptive Rights Mgmt For For For 15 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 16 Authority to Repurchase Shares Mgmt For For For Genworth Financial, Inc. Ticker Security ID: Meeting Date Meeting Status GNW CUSIP 37247D106 05/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Alesio Mgmt For For For 2 Elect William Bolinder Mgmt For For For 3 Elect Michael Fraizer Mgmt For For For 4 Elect Nancy Karch Mgmt For For For 5 Elect Christine Mead Mgmt For For For 6 Elect Thomas Moloney Mgmt For For For 7 Elect James Parke Mgmt For For For 8 Elect James Riepe Mgmt For For For 9 Advisory Vote on Executive Compensation Mgmt For For For 10 2012 Omnibus Incentive Plan Mgmt For For For 11 Ratification of Auditor Mgmt For For For Haynes International, Inc. Ticker Security ID: Meeting Date Meeting Status HAYN CUSIP 420877201 02/27/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Paul Bohan Mgmt For For For 2 Elect Donald Campion Mgmt For For For 3 Elect Mark Comerford Mgmt For For For 4 Elect John Corey Mgmt For For For 5 Elect Robert Getz Mgmt For For For 6 Elect Timothy McCarthy Mgmt For For For 7 Elect William Wall Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Advisory Vote on Executive Compensation Mgmt For For For Heiwa Corp Ticker Security ID: Meeting Date Meeting Status CINS J19194109 06/28/2012 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Katsuya Minei Mgmt For For For 3 Elect Toshinobu Moromizato Mgmt For For For 4 Elect Toshio Yoshino Mgmt For For For 5 Elect Yasuaki Ikemoto Mgmt For For For 6 Elect Yutaka Ohta Mgmt For Against Against 7 Elect Tamiki Kaneshi Mgmt For Against Against 8 Retirement and Special Allowances for Director(s) and Statutory Auditor(s) Mgmt For For For Iida Home Max Ticker Security ID: Meeting Date Meeting Status CINS J23436108 07/22/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Ikuko Ishimaru Mgmt For For For 3 Elect Shizuo Kashima Mgmt For For For 4 Elect Takahito Yokota Mgmt For Against Against 5 Election of Alternate Statutory Auditor(s) Mgmt For Against Against 6 Authority to Reduce Capital Reserve Mgmt For For For Japan Bridge Corp. Ticker Security ID: Meeting Date Meeting Status CINS J26315101 06/27/2012 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For For For 2 Elect Takao Inooka Mgmt For For For 3 Elect Kiyonobu Sakashita Mgmt For For For 4 Elect Ryohsuke Mohri Mgmt For For For 5 Elect Kazuo Teshima Mgmt For For For 6 Elect Tatsuya Ohno Mgmt For For For 7 Elect Hiroshi Tominaga Mgmt For Against Against 8 Elect Makoto Atari Mgmt For Against Against 9 Elect Minato Endoh Mgmt For For For 10 Elect Toshiaki Hirai Mgmt For For For 11 Elect Masaharu Takitani Mgmt For For For 12 Elect KatsuakiTakiguchi Mgmt For Against Against Jazz Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status JAZZ CUSIP 472147107 12/12/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve merger with Azur Pharma plc Mgmt For For For 2 Advisory Vote on Golden Parachutes Mgmt For For For 3 2011 Equity Incentive Plan Mgmt For Against Against 4 Amendment to the 2007 Employee Stock Purchase Plan Mgmt For For For 5 Authority to Create Distributable Reserves Mgmt For For For 6 Right to Adjourn Meeting Mgmt For For For Kamei Corporation Ticker Security ID: Meeting Date Meeting Status CINS J29395100 06/28/2012 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Elect AtsushiSatoh Mgmt For For For 4 Elect Kohki Kikkawa Mgmt For Against Against 5 Elect Jinichi Abe Mgmt For Against Against 6 Elect Ikuo Takiura Mgmt For For For 7 Elect Takashi Koyama Mgmt For For For Kazakhmys plc Ticker Security ID: Meeting Date Meeting Status KAZ CINS G5221U108 05/11/2012 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Elect Charles Watson Mgmt For For For 5 Elect Vladimir Kim Mgmt For For For 6 Elect Oleg Novachuk Mgmt For For For 7 Elect Eduard Ogay Mgmt For For For 8 Elect Philip Aiken Mgmt For For For 9 Elect Clinton Dines Mgmt For For For 10 Elect Simon Heale Mgmt For For For 11 Elect Lord Robin Renwick Mgmt For For For 12 Elect Daulet Yergozhin Mgmt For For For 13 Appointment of Auditor Mgmt For For For 14 Authority to Set Auditor's Fees Mgmt For For For 15 Authority to Issue Shares w/Preemptive Rights Mgmt For For For 16 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 17 Authority to Repurchase Shares Mgmt For For For 18 Authority to Set General Meeting Notice Period at 14 Days Mgmt For Against Against 19 Waiver of Mandatory Takeover Requirement Mgmt For For For Kulicke and Soffa Industries, Inc. Ticker Security ID: Meeting Date Meeting Status KLIC CUSIP 501242101 02/14/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Brian Bachman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For Leoni AG Ticker Security ID: Meeting Date Meeting Status LEO CINS D5009P118 05/16/2012 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Allocation of Profits/Dividends Mgmt For For For 7 Ratification of Management Board Acts Mgmt For For For 8 Ratification of Supervisory Board Acts Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Increase in Authorized Capital Mgmt For For For 11 Elect Ingrid Hofmann Mgmt For Against Against 12 Elect Werner Lang Mgmt For For For 13 Elect Bernd Rodl Mgmt For Against Against 14 Elect Werner Rupp Mgmt For Against Against 15 Elect Wilhelm Wessels Mgmt For For For 16 Elect Klaus Wucherer Mgmt For Against Against 17 Elect Axel Markus as Substitute Member Mgmt For For For 18 Amendments to Articles Mgmt For Abstain Against LyondellBasell Industries NV Ticker Security ID: Meeting Date Meeting Status LYB CUSIP N53745100 05/09/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robin Buchanan Mgmt For For For 2 Elect Stephen Cooper Mgmt For For For 3 Elect Robert G. Gwin Mgmt For For For 4 Elect Marvin Schlanger Mgmt For For For 5 Approval of Annual Accounts Mgmt For For For 6 Officer Liability/Indemnification Mgmt For For For 7 Director Liability/Indemnification Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Appointment of Auditor for the Dutch Annual Accounts Mgmt For For For 10 Remuneration of Supervisory Board Mgmt For For For 11 Approval of Ordinary Cash Dividend Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For Against Against 13 Amendment to the 2010 Long-Term Incentive Plan Mgmt For For For 14 2012 Global Employee Stock Purchase Plan Mgmt For For For MAP Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status MAPP CUSIP 56509R108 05/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Armer Mgmt For For For Elect Bernard Kelley Mgmt For Withhold Against Elect Scott Ward Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For Against Against 3 Advisory Vote on Executive Compensation Mgmt For For For MBIA Inc. Ticker Security ID: Meeting Date Meeting Status MBI CUSIP 55262C100 05/01/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Joseph Brown Mgmt For For For 2 Elect David Coulter Mgmt For For For 3 Elect Steven Gilbert Mgmt For For For 4 Elect Daniel Kearney Mgmt For For For 5 Elect Kewsong Lee Mgmt For For For 6 Elect Charles Rinehart Mgmt For For For 7 Elect Theodore Shasta Mgmt For For For 8 Elect Richard Vaughan Mgmt For For For 9 Advisory Vote on Executive Compensation Mgmt For For For 10 Amendment to the 2005 Omnibus Plan Mgmt For Against Against 11 Ratification of Auditor Mgmt For For For Meyer Burger Technology AG Ticker Security ID: Meeting Date Meeting Status MBTN CINS H5498Z128 04/26/2012 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Ratification of Board and Management Acts Mgmt For TNA N/A 6 Elect Peter Wagner Mgmt For TNA N/A 7 Elect Alexander Vogel Mgmt For TNA N/A 8 Elect Heinz Roth Mgmt For TNA N/A 9 Appointment of Auditor Mgmt For TNA N/A 10 Change of Corporate Headquarters Mgmt For TNA N/A 11 Increase in Authorized Capital Mgmt For TNA N/A 12 Non-Voting Meeting Note N/A N/A TNA N/A MGM Resorts International Ticker Security ID: Meeting Date Meeting Status MGM CUSIP 552953101 06/12/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Baldwin Mgmt For For For Elect WilliamBible Mgmt For For For Elect BurtonCohen Mgmt For For For Elect Willie Davis Mgmt For Withhold Against Elect Alexis Herman Mgmt For For For Elect Roland Hernandez Mgmt For For For Elect Anthony Mandekic Mgmt For Withhold Against Elect Rose McKinney-James Mgmt For Withhold Against Elect James Murren Mgmt For For For Elect Daniel Taylor Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against Mohawk Industries Inc. Ticker Security ID: Meeting Date Meeting Status MHK CUSIP 608190104 05/09/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bruce Bruckmann Mgmt For For For Elect Frans De Cock Mgmt For For For Elect Joseph Onorato Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 2012 Incentive Plan Mgmt For For For Mount Gibson Iron Limited Ticker Security ID: Meeting Date Meeting Status MGX CINS Q64224100 11/16/2011 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Re-elect Alan Jones Mgmt For Against Against 3 Elect Geoffrey Hill Mgmt For Against Against 4 Remuneration Report Mgmt For For For 5 Approve Increase in NEDs' Fee Cap Mgmt For For For 6 Renew Proportional Takeover Provisions Mgmt For For For 7 Non-Voting Meeting Note N/A N/A N/A N/A NEC Mobiling Ticker Security ID: Meeting Date Meeting Status CINS J48846109 06/19/2012 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Kohji Yamasaki Mgmt For For For 3 Elect Masaru Nagashima Mgmt For For For 4 Elect Kazuhito Kojima Mgmt For For For 5 Elect Shuji Niwano Mgmt For For For 6 Elect Masato Nakai Mgmt For For For 7 Elect Keita Satoh Mgmt For For For 8 Elect Hajime Matsukura Mgmt For For For 9 Elect Yutaka Watanabe Mgmt For For For 10 Elect Hajime Kinoshita Mgmt For For For 11 Elect Tetsuo Tanaka Mgmt For Against Against 12 Elect Masayoshi Kohgoku Mgmt For Against Against Northgate plc Ticker Security ID: Meeting Date Meeting Status NTG CINS G6644T140 09/13/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Appointment of Auditor Mgmt For For For 4 Authority to Set Auditor's Fees Mgmt For For For 5 Elect Bob Mackenzie Mgmt For For For 6 Elect Andrew Allner Mgmt For For For 7 Elect Jan Astrand Mgmt For For For 8 Elect Tom Brown Mgmt For For For 9 Elect Bob Contreras Mgmt For For For 10 Elect Chris Muir Mgmt For For For 11 Authority to Issue Shares w/Preemptive Rights Mgmt For For For 12 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 13 Authority to Set General Meeting Notice Period at 14 Days Mgmt For Against Against 14 Deferred Annual Bonus Plan Mgmt For For For 15 Management Performance Share Plan Mgmt For For For 16 Non-Voting Meeting Note N/A N/A N/A N/A Oriental Financial Group Inc. Ticker Security ID: Meeting Date Meeting Status OFG CUSIP 68618W100 04/25/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Julian S. Inclan Mgmt For For For Elect Pedro Morazzani Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For Oxford Instruments plc Ticker Security ID: Meeting Date Meeting Status OXIG CINS G6838N107 09/13/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Nigel Keen Mgmt For Against Against 4 Elect Jonathan Flint Mgmt For For For 5 Elect Kevin Boyd Mgmt For For For 6 Elect Charles Holroyd Mgmt For For For 7 Elect Sir Michael Brady Mgmt For For For 8 Elect Michael Hughes Mgmt For Against Against 9 Elect Jock Lennox Mgmt For For For 10 Elect Bernard Taylor Mgmt For For For 11 Appointment of Auditor Mgmt For For For 12 Authority to Set Auditor's Fees Mgmt For For For 13 Directors' Remuneration Report Mgmt For For For 14 Authority to Issue Shares w/Preemptive Rights Mgmt For For For 15 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 16 Authority to Repurchase Shares Mgmt For For For 17 Authority to Set General Meeting Notice Period at 14 Days Mgmt For Against Against 18 Executive Share Option Scheme Mgmt For For For Pacific Rubiales Energy Corp. Ticker Security ID: Meeting Date Meeting Status PRE CUSIP 69480U206 05/31/2012 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Board Size Mgmt For For For Elect Serafino Iacono Mgmt For For For Elect Miguel de la Campa Mgmt For For For Elect Ronald Pantin Mgmt For For For Elect Jose Francisco Arata Mgmt For For For Elect German Efromovich Mgmt For For For Elect Neil Woodyer Mgmt For Withhold Against Elect Augusto Lopez Mgmt For For For Elect Miguel Rodriguez Mgmt For Withhold Against Elect Victor Rivera Mgmt For For For Elect Hernan Martinez Mgmt For For For Elect DennisMills Mgmt For For For Elect Francisco Sole Mgmt For For For 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For 4 Shareholder Rights' Plan Mgmt For For For Petropavlovsk Plc Ticker Security ID: Meeting Date Meeting Status POG CINS G7053A101 05/31/2012 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Appointment of Auditor Mgmt For For For 5 Authority to Set Auditor's Fees Mgmt For For For 6 Elect David Humphreys Mgmt For For For 7 Elect Sergey Ermolenko Mgmt For For For 8 Elect Rachel English Mgmt For For For 9 Elect Peter Hambro Mgmt For For For 10 Elect Alfiya Samokhvalova Mgmt For For For 11 Elect Andrey Maruta Mgmt For For For 12 Elect Martin Smith Mgmt For For For 13 Elect Graham Birch Mgmt For For For 14 Elect Sir Malcom Field Mgmt For For For 15 Elect Lord Guthrie Mgmt For For For 16 Elect Sir Roderic Lyne Mgmt For For For 17 Elect CharlesMcVeigh III Mgmt For For For 18 Amendment to Borrowing Powers Mgmt For For For 19 Authority to Issue Shares w/Preemptive Rights Mgmt For For For 20 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 21 Authority to Repurchase Shares Mgmt For For For 22 Authority to Set General Meeting Notice Period at 14 Days Mgmt For Against Against Pretium Resources Inc. Ticker Security ID: Meeting Date Meeting Status PVG CUSIP 74139C102 05/10/2012 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Quartermain Mgmt For For For Elect Christopher Dunn Mgmt For For For Elect Joseph Ovsenek Mgmt For Withhold Against Elect John Smith Mgmt For For For Elect Tom Yip Mgmt For For For Elect Ross Mitchell Mgmt For For For 2 Appointment of Auditor and Authority toSet Fees Mgmt For For For 3 Shareholder Rights Plan Mgmt For For For Protective Life Corp. Ticker Security ID: Meeting Date Meeting Status PL CUSIP 743674103 05/14/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Burton Mgmt For For For Elect Thomas Hamby Mgmt For For For Elect John Johns Mgmt For For For Elect Vanessa Leonard Mgmt For For For Elect Charles McCrary Mgmt For Withhold Against Elect John McMahon, Jr. Mgmt For For For Elect Hans Hugh Miller Mgmt For For For Elect Malcolm Portera Mgmt For For For Elect C. Dowd Ritter Mgmt For For For Elect Jesse Spikes Mgmt For For For Elect William Terry Mgmt For For For Elect W. Michael Warren, Jr. Mgmt For For For Elect Vanessa Wilson Mgmt For For For Elect Elaine Chao Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Annual Incentive Plan Mgmt For For For 4 Amendment to the Long-Term Incentive Plan Mgmt For Against Against 5 Ratification of Auditor Mgmt For For For Radian Group Inc. Ticker Security ID: Meeting Date Meeting Status RDN CUSIP 750236101 05/30/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Herbert Wender Mgmt For For For 2 Elect David Carney Mgmt For For For 3 Elect Howard Culang Mgmt For Against Against 4 Elect Lisa Hess Mgmt For For For 5 Elect Stephen Hopkins Mgmt For Against Against 6 Elect Sanford Ibrahim Mgmt For For For 7 Elect Brian Montgomery Mgmt For For For 8 Elect Ronald Moore Mgmt For Against Against 9 Elect Gaetano Muzio Mgmt For For For 10 Elect Jan Nicholson Mgmt For For For 11 Elect Gregory Serio Mgmt For For For 12 Elect Noel Spiegel Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For Against Against 14 Ratification of Auditor Mgmt For For For Saputo Inc. Ticker Security ID: Meeting Date Meeting Status SAP CUSIP 802912105 08/02/2011 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Emanuele Saputo Mgmt For For For Elect Lino Saputo, Jr. Mgmt For For For Elect Andre Berard Mgmt For For For Elect Lucien Bouchard Mgmt For For For Elect Pierre Bourgie Mgmt For Withhold Against Elect Frank Dottori Mgmt For For For Elect Anthony Fata Mgmt For For For Elect Jean Gaulin Mgmt For For For Elect Antonio Meti Mgmt For For For Elect Caterina Monticciolo Mgmt For For For Elect Patricia Saputo Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Amendment to Equity Compensation Plan Mgmt For For For Ship Healthcare Holdings Inc Ticker Security ID: Meeting Date Meeting Status CINS J7T445100 06/28/2012 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Kunihisa Furukawa Mgmt For Against Against 3 Elect Hirotaka Ogawa Mgmt For For For 4 Elect Jun Masuda Mgmt For For For 5 Elect Futoshi Ohhashi Mgmt For For For 6 Elect Kohichi Okimoto Mgmt For For For 7 Elect Hiroyuki Kobayashi Mgmt For For For 8 Elect Hiroshi Yokoyama Mgmt For For For 9 Elect Kenji Hosokawa Mgmt For For For 10 Elect Horoshi Yamamoto Mgmt For For For 11 Elect Kaoru Iwamoto Mgmt For For For 12 Elect Yoshiaki Wada Mgmt For For For 13 Elect Hiroshi Hayashi as `Alternate Statutory Auditor Mgmt For For For 14 Directors' Fees Mgmt For For For Smurfit Kappa Group Plc Ticker Security ID: Meeting Date Meeting Status SKG CINS G8248F104 05/04/2012 Voted Meeting Type Country of Trade Annual Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Irial Finan Mgmt For For For 5 Elect Liam O'Mahony Mgmt For For For 6 Elect Gary McGann Mgmt For For For 7 Elect Anthony Smurfit Mgmt For For For 8 Elect Ian Curley Mgmt For For For 9 Elect Frits Beurskens Mgmt For For For 10 Elect Samuel Mencoff Mgmt For For For 11 Elect Christopher McGowan Mgmt For Against Against 12 Elect Nicanor Restrepo Santamaria Mgmt For For For 13 Elect Paul Stecko Mgmt For For For 14 Elect Rosemary Thorne Mgmt For For For 15 Elect Thomas Brodin Mgmt For For For 16 Elect Roberto Newell Mgmt For For For 17 Authority to Set Auditor's Fees Mgmt For For For 18 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Authority to Set General Meeting Notice Period at 14 Days Mgmt For Against Against 21 Non-Voting Meeting Note N/A N/A N/A N/A Teikoku Piston Ring Company Ticker Security ID: Meeting Date Meeting Status CINS J82528100 06/28/2012 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Osamu Yoneyama Mgmt For For For 3 Elect Nobuyuki Minato Mgmt For Against Against 4 Elect Akihiro Emoto as Alternate Statutory Auditor Mgmt For Against Against 5 Retirement Allowances for Statutory Auditors Mgmt For Against Against 6 Equity Compensation Plan Mgmt For For For The Hartford Financial Services Group, Inc. Ticker Security ID: Meeting Date Meeting Status HIG CUSIP 416515104 05/16/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Allardice III Mgmt For For For 2 Elect Trevor Fetter Mgmt For For For 3 Elect Paul Kirk, Jr. Mgmt For For For 4 Elect Liam McGee Mgmt For For For 5 Elect Kathryn Mikells Mgmt For For For 6 Elect Michael Morris Mgmt For For For 7 Elect Thomas Renyi Mgmt For For For 8 Elect Charles Strauss Mgmt For For For 9 Elect H. Patrick Swygert Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For The Sankei Building Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J67306118 06/28/2012 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Creation of Class A Share (Minority Squeeze-out) Mgmt For For For 3 Amendments to Articles Regarding Share Class Rights Mgmt For For For 4 Acquisition of Outstanding Ordinary Shares Mgmt For For For 5 Elect Itsuroh Nakamoto Mgmt For For For 6 Elect Hideyuki Hibi Mgmt For For For 7 Elect Minoru Takada Mgmt For For For 8 Elect Toshiroh Tateno Mgmt For For For 9 Elect Shinichiroh Samejima Mgmt For For For 10 Elect Hisashi Hieda Mgmt For For For 11 Elect Takehiko Kiyohara Mgmt For For For 12 Elect Kiichiroh Iwasaki Mgmt For For For 13 Elect Yoshiyasu Kitani Mgmt For For For 14 Elect Kazunobu Iijima Mgmt For For For 15 Bonus Mgmt For For For 16 Amendments to Articles Regarding Share Class Rights Mgmt For For For Trans Cosmos Inc Ticker Security ID: Meeting Date Meeting Status CINS J9297T109 06/27/2012 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Takeover Defense Plan Mgmt For Against Against 4 Elect Kohki Okuda Mgmt For Against Against 5 Elect Kohji Funatsu Mgmt For For For 6 Elect Masataka Okuda Mgmt For For For 7 Elect Kohichi Iwami Mgmt For For For 8 Elect Hiroyuki Mukai Mgmt For For For 9 Elect Masakatsu Moriyama Mgmt For For For 10 Elect Shinichi Nagakura Mgmt For For For 11 Elect Masaaki Muta Mgmt For For For 12 Elect TakeshiNatsuno Mgmt For Against Against 13 Elect Jutaroh Takinami Mgmt For For For 14 Elect Nozomu Yoshida Mgmt For For For 15 Elect Teruyuki Hiiro as Alternate Statutory Auditor Mgmt For For For TransForce Inc. Ticker Security ID: Meeting Date Meeting Status TFI CUSIP 89366H103 04/26/2012 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alain Bedard Mgmt For Withhold Against Elect Andre Berard Mgmt For For For Elect Lucien Bouchard Mgmt For Withhold Against Elect Richard Guay Mgmt For For For Elect Vincent Musacchio Mgmt For For For Elect Ronald Rogers Mgmt For For For Elect Joey Saputo Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For United Continental Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status UAL CUSIP 910047109 06/12/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carolyn Corvi Mgmt For For For Elect Jane Garvey Mgmt For For For Elect Walter Isaacson Mgmt For For For Elect Henry Meyer III Mgmt For For For Elect Oscar Munoz Mgmt For For For Elect Laurence Simmons Mgmt For For For Elect Jeffery Smisek Mgmt For For For Elect Glenn Tilton Mgmt For For For Elect David Vitale Mgmt For For For Elect John Walker Mgmt For For For Elect Charles Yamarone Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against US Airways Group, Inc. Ticker Security ID: Meeting Date Meeting Status LCC CUSIP 90341W108 06/14/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Matthew Hart Mgmt For For For 2 Elect Richard Kraemer Mgmt For For For 3 Elect Cheryl Krongard Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For Valor Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J94511102 06/28/2012 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Masami Tashiro Mgmt For Against Against 2 Elect Atsuyuki Kawano Mgmt For For For 3 Elect Junji Nakamura Mgmt For For For 4 Elect Kazuhiro Suzuki Mgmt For For For 5 Elect Toshiyuki Imai Mgmt For For For 6 Elect Hisashi Aichi Mgmt For For For 7 Elect Yukihiko Shizu Mgmt For For For 8 Elect Satoru Yokoyama Mgmt For For For 9 Elect Mitsuo Furuya Mgmt For For For 10 Elect Takao Yamashita Mgmt For For For 11 Elect Masahiko Itoh Mgmt For For For 12 Elect Seisaku Wagato Mgmt For For For 13 Elect Yasunori Miyake Mgmt For For For 14 Elect Chikayo Yasuhara Mgmt For For For 15 Elect Koh Sasaki Mgmt For For For 16 Elect Yasuo Ichikawa Mgmt For For For 17 Elect Shigeru Toyoda Mgmt For For For 18 Bonus Mgmt For For For West Fraser Timber Co. Ltd. Ticker Security ID: Meeting Date Meeting Status WFT CUSIP 952845105 04/19/2012 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Board Size Mgmt For For For Elect Henry Ketcham Mgmt For For For Elect Clark Binkley Mgmt For For For Elect J. Duncan Gibson Mgmt For For For Elect Samuel Ketcham Mgmt For Withhold Against Elect Harald Ludwig Mgmt For For For Elect Gerald Miller Mgmt For For For Elect Robert Phillips Mgmt For For For Elect Janice Rennie Mgmt For Withhold Against 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For Western Refining, Inc. Ticker Security ID: Meeting Date Meeting Status WNR CUSIP 959319104 06/08/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sigmund Cornelius Mgmt For For For Elect Brian Hogan Mgmt For For For Elect Scott Weaver Mgmt For For For 2 Ratification of Auditor Mgmt For For For Winn-Dixie Stores, Inc. Ticker Security ID: Meeting Date Meeting Status WINN CUSIP 974280307 03/09/2012 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Acquisition Mgmt For For For 2 Advisory Vote on Golden Parachutes Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For Wyndham Worldwide Corporation Ticker Security ID: Meeting Date Meeting Status WYN CUSIP 98310W108 05/10/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Holmes Mgmt For For For Elect Myra Biblowit Mgmt For For For Elect Pauline Richards Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Ratification of Auditor Mgmt For For For Neuberger Berman Long Short Fund 07/01/2011 - 06/30/2012 Allstate Corp. Ticker Security ID: Meeting Date Meeting Status ALL CUSIP 020002101 05/22/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect Robert Beyer Mgmt For For For 3 Elect W. James Farrell Mgmt For For For 4 Elect Jack Greenberg Mgmt For For For 5 Elect Ronald LeMay Mgmt For For For 6 Elect Andrea Redmond Mgmt For For For 7 Elect H. John Riley, Jr. Mgmt For For For 8 Elect John Rowe Mgmt For For For 9 Elect Joshua Smith Mgmt For For For 10 Elect Judith Sprieser Mgmt For For For 11 Elect Mary Taylor Mgmt For For For 12 Elect Thomas Wilson Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Allow Shareholders to Act by Written Consent Mgmt For For For 15 Approve the Right to Call a Special Meeting Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against Against For Altera Corp. Ticker Security ID: Meeting Date Meeting Status ALTR CUSIP 021441100 05/08/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Daane Mgmt For For For 2 Elect T. Michael Nevens Mgmt For For For 3 Elect Elisha Finney Mgmt For For For 4 Elect Kevin McGarity Mgmt For For For 5 Elect Krish Prabhu Mgmt For For For 6 Elect John Shoemaker Mgmt For For For 7 Elect Thomas Waechter Mgmt For For For 8 Elect Susan Wang Mgmt For For For 9 Amendment to the 2005 Equity Incentive Plan Mgmt For For For 10 Second Amendment to the 2005 Equity Incentive Plan Mgmt For For For 11 Amendment to the 1987 Employee Stock Purchase Plan Mgmt For For For 12 Amendments to Certificate of Incorporation & Bylaws to Allow for Shareholder Action by Written Consent Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Ratification of Auditor Mgmt For For For American Water Works Co. Inc. Ticker Security ID: Meeting Date Meeting Status AWK CUSIP 030420103 05/11/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Stephen Adik Mgmt For For For 2 Elect Martha Goss Mgmt For For For 3 Elect Julie Dobson Mgmt For For For 4 Elect Richard Grigg Mgmt For For For 5 Elect Julia Johnson Mgmt For For For 6 Elect George MacKenzie Mgmt For For For 7 Elect William Marrazzo Mgmt For For For 8 Elect Jeffry Sterba Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For 11 Shareholder Proposal Regarding Bonus Deferral Policy ShrHoldr Against Against For Arch Capital Group Ltd Ticker Security ID: Meeting Date Meeting Status ACGL CUSIP G0450A105 05/09/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Eric Doppstadt Mgmt For For For 2 Elect Constantine Iordanou Mgmt For For For 3 Elect James Meenaghan Mgmt For For For 4 Elect John Pasquesi Mgmt For Abstain Against 5 Elect Anthony Asquith Mgmt For For For 6 Elect Edgardo Balois Mgmt For For For 7 Elect William E. Beveridge Mgmt For For For 8 Elect Dennis R. Brand Mgmt For For For 9 Elect Peter Calleo Mgmt For For For 10 Elect Knud Christensen Mgmt For For For 11 Elect Paul Cole Mgmt For For For 12 Elect Graham B. R. Collis Mgmt For Abstain Against 13 Elect William J. Cooney Mgmt For For For 14 Elect Michael Feetham Mgmt For For For 15 Elect Stephan Fogarty Mgmt For For For 16 Elect Elizabeth Fullerton-Rome Mgmt For For For 17 Elect Marc Grandisson Mgmt For For For 18 Elect Michael A. Greene Mgmt For For For 19 Elect John C. R. Hele Mgmt For Abstain Against 20 Elect David W. Hipkin Mgmt For For For 21 Elect W. Preston Hutchings Mgmt For For For 22 Elect Constantine Iordanou Mgmt For For For 23 Elect Wolbert H. Kamphuijs Mgmt For For For 24 Elect Michael H. Kier Mgmt For For For 25 Elect Lin Li-Williams Mgmt For For For 26 Elect Mark D. Lyons Mgmt For For For 27 Elect Adam Matteson Mgmt For For For 28 Elect David McElroy Mgmt For For For 29 Elect Rommel Mercado Mgmt For For For 30 Elect Martin Nilsen Mgmt For For For 31 Elect Mark Nolan Mgmt For For For 32 Elect Nicolas Papadopoulo Mgmt For For For 33 Elect Elisabeth Quinn Mgmt For For For 34 Elect Maamoun Rajeh Mgmt For For For 35 Elect John F. Rathgeber Mgmt For For For 36 Elect Andrew Rippert Mgmt For For For 37 Elect Paul S. Robotham Mgmt For Abstain Against 38 Elect Carla Santamaria-Seña Mgmt For For For 39 Elect Scott Schenker Mgmt For For For 40 Elect Soren Scheuer Mgmt For For For 41 Elect Budhi Singh Mgmt For For For 42 Elect Helmut Söhler Mgmt For For For 43 Elect Iwan van Munster Mgmt For For For 44 Elect Angus Watson Mgmt For For For 45 Elect James R. Weatherstone Mgmt For For For 46 2012 Long Term Incentive and Share Award Plan Mgmt For Against Against 47 Ratification of Auditor Mgmt For For For 48 Advisory Vote on Executive Compensation Mgmt For For For Arcos Dorados Holdings Inc Ticker Security ID: Meeting Date Meeting Status ARCO CUSIP G0457F107 04/09/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For Abstain Against 3 Elect Woods Staton Mgmt For Against Against 4 Elect Germán Lemonnier Mgmt For Against Against 5 Election of Third Director Nominee Mgmt For Abstain Against Baker Hughes Inc. Ticker Security ID: Meeting Date Meeting Status BHI CUSIP 057224107 04/26/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Larry Brady Mgmt For For For Elect Clarence Cazalot, Jr. Mgmt For For For Elect Martin Craighead Mgmt For For For Elect Chad Deaton Mgmt For For For Elect Anthony Fernandes Mgmt For For For Elect Claire Gargalli Mgmt For For For Elect Pierre Jungels Mgmt For For For Elect James Lash Mgmt For For For Elect J. Larry Nichols Mgmt For Withhold Against Elect H. John Riley, Jr. Mgmt For For For Elect James Stewart Mgmt For For For Elect Charles Watson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Boeing Co. Ticker Security ID: Meeting Date Meeting Status BA CUSIP 097023105 04/30/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Calhoun Mgmt For For For 2 Elect Arthur Collins, Jr. Mgmt For For For 3 Elect Linda Cook Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For Against Against 5 Elect Edmund Giambastiani, Jr. Mgmt For For For 6 Elect Lawrence Kellner Mgmt For For For 7 Elect Edward Liddy Mgmt For For For 8 Elect W. James McNerney, Jr. Mgmt For For For 9 Elect Susan Schwab Mgmt For For For 10 Elect Ronald Williams Mgmt For For For 11 Elect Mike Zafirovski Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against For Against 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against 16 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For 17 Shareholder Proposal Regarding Supplemental Executive Retirement Benefits ShrHoldr Against Against For Bristol-Myers Squibb Co. Ticker Security ID: Meeting Date Meeting Status BMY CUSIP 110122108 05/01/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect LambertoAndreotti Mgmt For For For 2 Elect Lewis Campbell Mgmt For For For 3 Elect James Cornelius Mgmt For For For 4 Elect Louis Freeh Mgmt For Against Against 5 Elect Laurie Glimcher Mgmt For For For 6 Elect Michael Grobstein Mgmt For For For 7 Elect Alan Lacy Mgmt For For For 8 Elect Vicki Sato Mgmt For For For 9 Elect Elliott Sigal Mgmt For For For 10 Elect Gerald Storch Mgmt For For For 11 Elect Togo West, Jr. Mgmt For For For 12 Elect R. Sanders Williams Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 2012 Stock Award and Incentive Plan Mgmt For For For 16 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For 17 Shareholder Proposal Regarding Animal Welfare ShrHoldr Against Against For 18 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Citigroup Inc Ticker Security ID: Meeting Date Meeting Status C CUSIP 172967424 04/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Franz Humer Mgmt For For For 2 Elect Robert Joss Mgmt For Against Against 3 Elect Michael O'Neill Mgmt For For For 4 Elect Vikram Pandit Mgmt For For For 5 Elect Lawrence Ricciardi Mgmt For For For 6 Elect Judith Rodin Mgmt For Against Against 7 Elect Robert Ryan Mgmt For For For 8 Elect Anthony Santomero Mgmt For For For 9 Elect Joan Spero Mgmt For For For 10 Elect Diana Taylor Mgmt For Against Against 11 Elect William Thompson, Jr. Mgmt For Against Against 12 Elect Ernesto Zedillo Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to the 2009 Stock Incentive Plan Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For Against Against 16 Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHoldr Against Against For 17 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against Against For 18 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For 19 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Against For Against CME Group Inc Ticker Security ID: Meeting Date Meeting Status CME CUSIP 12572Q105 06/13/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dennis Chookaszian Mgmt For Withhold Against Elect Larry Gerdes Mgmt For Withhold Against Elect Daniel Glickman Mgmt For For For Elect James Oliff Mgmt For For For Elect Edemir Pinto Mgmt For For For Elect Alex Pollock Mgmt For Withhold Against Elect William Shepard Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For Against Against 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Repeal of Classified Board and Amendments Related to the Expiration of the Rights Plan and Director Removal Mgmt For For For 5 Amendment to the Omnibus Stock Plan Mgmt For For For 6 Amendment to the Employee Stock Purchase Plan Mgmt For For For 7 Shareholder Proposal Regarding Proxy Access ShrHoldr Against For Against Colfax Corp Ticker Security ID: Meeting Date Meeting Status CFX CUSIP 194014106 05/16/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mitchell Rales Mgmt For For For 2 Elect Clay Kiefaber Mgmt For For For 3 Elect Patrick Allender Mgmt For Against Against 4 Elect Joseph Bunting III Mgmt For For For 5 Elect Thomas Gayner Mgmt For For For 6 Elect Rhonda Jordan Mgmt For For For 7 Elect San Orr III Mgmt For For For 8 Elect A. Clayton Perfall Mgmt For For For 9 Elect Steven Simms Mgmt For For For 10 Elect Rajiv Vinnakota Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 2008 Omnibus Incentive Plan Mgmt For For For 13 Approval of the Material Terms of Incentive Compensation Mgmt For For For Collective Brands Inc Ticker Security ID: Meeting Date Meeting Status PSS CUSIP 19421W100 05/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mylle Mangum Mgmt For Withhold Against Elect John McGovern Mgmt For For For Elect D. Scott Olivet Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Amendment to the Incentive Compensation Plan Mgmt For For For 5 2012 Stock Incentive Plan Mgmt For For For Cummins Inc. Ticker Security ID: Meeting Date Meeting Status CMI CUSIP 231021106 05/08/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect N. Thomas Linebarger Mgmt For For For 2 Elect William Miller Mgmt For Against Against 3 Elect Alexis Herman Mgmt For For For 4 Elect Georgia Nelson Mgmt For For For 5 Elect Carl Ware Mgmt For For For 6 Elect Robert Herdman Mgmt For For For 7 Elect Robert Bernhard Mgmt For For For 8 Elect Franklin Chang-Diaz Mgmt For For For 9 Elect Stephen Dobbs Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 2012 Omnibus Incentive Plan Mgmt For For For 13 Amendment to the Employee Stock Purchase Plan Mgmt For For For 14 Right to Call a Special Meeting Mgmt For For For Dunkin Brands Group Inc Ticker Security ID: Meeting Date Meeting Status DNKN CUSIP 265504100 05/15/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Anthony DiNovi Mgmt For For For Elect Sandra Horbach Mgmt For For For Elect Mark Nunnelly Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Ratification of Auditor Mgmt For For For eBay Inc. Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP 278642103 04/26/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Andreessen Mgmt For For For 2 Elect William Ford, Jr. Mgmt For For For 3 Elect Dawn Lepore Mgmt For For For 4 Elect Kathleen Mitic Mgmt For For For 5 Elect Pierre Omidyar Mgmt For For For 6 Advisory Vote on Executive Compensation Mgmt For For For 7 Amendment to the 2008 Equity Incentive Award Plan Mgmt For For For 8 Employee Stock Purchase Plan Mgmt For For For 9 Repeal of Classified Board Mgmt For For For 10 Restoration of Right to Call a Special Meeting Mgmt For For For 11 Ratification of Auditor Mgmt For For For Elster Group SE (ELT) Ticker Security ID: Meeting Date Meeting Status ELT CUSIP 290348101 05/23/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Ratification of Board Acts Mgmt For For For 3 Ratification of Management Acts Mgmt For For For 4 Appointment of Auditor Mgmt For For For 5 Elect Rainer Beaujean Mgmt For Against Against 6 Remuneration Policy Mgmt For For For 7 Amendments to Articles Mgmt For For For EMC Corp. Ticker Security ID: Meeting Date Meeting Status EMC CUSIP 268648102 05/01/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Brown Mgmt For For For 2 Elect Randolph Cowen Mgmt For For For 3 Elect Gail Deegan Mgmt For For For 4 Elect James DiStasio Mgmt For For For 5 Elect John Egan Mgmt For For For 6 Elect Edmund Kelly Mgmt For For For 7 Elect Windle Priem Mgmt For For For 8 Elect Paul Sagan Mgmt For For For 9 Elect David Strohm Mgmt For For For 10 Elect Joseph Tucci Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For Enbridge Inc Ticker Security ID: Meeting Date Meeting Status ENB CUSIP 29250N105 05/09/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Arledge Mgmt For For For Elect James Blanchard Mgmt For For For Elect J. Lorne Braithwaite Mgmt For For For Elect Patrick Daniel Mgmt For For For Elect J. Herb England Mgmt For For For Elect Charles Fischer Mgmt For For For Elect V. Maureen Kempston Darkes Mgmt For For For Elect David Leslie Mgmt For For For Elect Al Monaco Mgmt For For For Elect George Petty Mgmt For For For Elect Charles Shultz Mgmt For For For Elect Dan Tutcher Mgmt For For For Elect Catherine Williams Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Shareholder Proposal Regarding Report on First Nations' Opposition to Northern Gateway Project Mgmt Against Against For Fifth Third Bancorp Ticker Security ID: Meeting Date Meeting Status FITB CUSIP 316773100 04/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Darryl Allen Mgmt For For For Elect B. Evan Bayh III Mgmt For For For Elect Ulysses Bridgeman, Jr. Mgmt For For For Elect Emerson Brumback Mgmt For For For Elect James Hackett Mgmt For For For Elect Gary Heminger Mgmt For For For Elect Jewell Hoover Mgmt For For For Elect William Isaac Mgmt For For For Elect Kevin Kabat Mgmt For For For Elect Mitchel Livingston Mgmt For For For Elect MichaelMcCallister Mgmt For For For Elect Hendrick Meijer Mgmt For For For Elect John Schiff, Jr. Mgmt For For For Elect Marsha Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Election of Directors Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Forest Oil Corp. Ticker Security ID: Meeting Date Meeting Status FOILB CUSIP 346091705 05/08/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dod Fraser Mgmt For For For Elect James Lightner Mgmt For For For Elect Patrick McDonald Mgmt For Withhold Against 2 Advisory Vote on Executive Compensation Mgmt For Against Against 3 Amendment to the 2007 Stock Incentive Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Gilead Sciences, Inc. Ticker Security ID: Meeting Date Meeting Status GILD CUSIP 375558103 05/10/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Cogan Mgmt For For For Elect Etienne Davignon Mgmt For For For Elect James Denny Mgmt For For For Elect Carla Hills Mgmt For For For Elect Kevin Lofton Mgmt For For For Elect John Madigan Mgmt For For For Elect John Martin Mgmt For For For Elect Gordon Moore Mgmt For For For Elect Nicholas Moore Mgmt For For For Elect Richard Whitley Mgmt For For For Elect Gayle Wilson Mgmt For For For Elect Per Wold-Olsen Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against 5 Shareholder Proposal Regarding Poison Pill ShrHoldr Against For Against Google Inc Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP 38259P508 06/21/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Larry Page Mgmt For For For Elect Sergey Brin Mgmt For For For Elect Eric Schmidt Mgmt For For For Elect L. John Doerr Mgmt For For For Elect Diane Greene Mgmt For For For Elect John Hennessy Mgmt For Withhold Against Elect Ann Mather Mgmt For For For Elect Paul Otellini Mgmt For For For Elect K. Ram Shriram Mgmt For For For Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Establish Class C Capital Stock Mgmt For Against Against 4 Increase in Authorized Shares of Class A Common Stock Mgmt For Against Against 5 Adopt Article Amendments to Ensure the Fair Treatment of Class A Common Stock Mgmt For Against Against 6 2012 Stock Plan Mgmt For Against Against 7 2012 Incentive Compensation Plan Mgmt For Against Against 8 Shareholder Proposal Regarding Advisory Vote on Electioneering Expenditures ShrHoldr Against Against For 9 Shareholder Proposal Regarding Arbitration ShrHoldr Against Against For 10 Shareholder Proposal Regarding Recapitalization ShrHoldr Against For Against HCA Holdings Inc Ticker Security ID: Meeting Date Meeting Status HCA CUSIP 40412C101 04/26/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Bracken Mgmt For For For Elect R. Milton Johnson Mgmt For For For Elect John Connaughton Mgmt For For For Elect Kenneth Freeman Mgmt For For For Elect Thomas Frist III Mgmt For For For Elect William Frist Mgmt For For For Elect Christopher Gordon Mgmt For For For Elect Jay Light Mgmt For For For Elect Geoffrey Meyers Mgmt For For For Elect MichaelMichelson Mgmt For For For Elect James Momtazee Mgmt For For For Elect Stephen Pagliuca Mgmt For For For Elect Wayne Riley Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Healthsouth Corp. Ticker Security ID: Meeting Date Meeting Status HLSH CUSIP 421924408 05/03/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Chidsey Mgmt For For For Elect Donald Correll Mgmt For For For Elect Yvonne Curl Mgmt For For For Elect Charles Elson Mgmt For For For Elect Jay Grinney Mgmt For For For Elect Jon Hanson Mgmt For For For Elect Leo Higdon, Jr. Mgmt For For For Elect John Maupin, Jr. Mgmt For For For Elect L. Edward Shaw, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For Home Depot, Inc. Ticker Security ID: Meeting Date Meeting Status HD CUSIP 437076102 05/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect Francis Blake Mgmt For For For 3 Elect Ari Bousbib Mgmt For For For 4 Elect Gregory Brenneman Mgmt For For For 5 Elect J. Frank Brown Mgmt For For For 6 Elect Albert Carey Mgmt For Against Against 7 Elect Armando Codina Mgmt For Against Against 8 Elect Bonnie Hill Mgmt For Against Against 9 Elect Karen Katen Mgmt For Against Against 10 Elect Ronald Sargent Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Amendment to the Employee Stock Purchase Plan Mgmt For For For 14 Shareholder Proposal Regarding Advisory Vote on Electioneering Expenditures ShrHoldr Against Against For 15 Shareholder Proposal Regarding Employment
